

116 S3576 IS: Disaster and Emergency Pricing Abuse Prevention Act
U.S. Senate
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3576IN THE SENATE OF THE UNITED STATESMarch 24, 2020Ms. Klobuchar (for herself, Mr. Blumenthal, Ms. Hirono, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo clarify that the Federal Trade Commission Act prohibits excessive and unjustified price increases in the sale of certain products and services when an emergency or disaster results in abnormal disruptions of the market, and for other purposes.1.Short titleThis Act may be cited as the Disaster and Emergency Pricing Abuse Prevention Act.2.DefinitionsIn this section:(a)CommissionThe term Commission means the Federal Trade Commission.(b)Essential goods or servicesThe term essential goods or services means goods or services that may be used to preserve, protect, or sustain the health, safety, or welfare of members of the public from potential harms resulting from a natural disaster, a pandemic, or the circumstances giving rise to a state of emergency.(c)Natural disasterThe term natural disaster means a disaster, catastrophe, or emergency, including flood, fire, earthquake, storm, or other serious act of nature, which threatens the health, safety, or welfare of the public.(d)PersonThe term person means an individual or entity, its directors, officers, employees, agents, representatives, successors, and assigns, including any entity the person controls, and the respective directors, officers, employees, agents, representatives, successors, and assigns of each.(e)State of emergencyThe term state of emergency means any state of emergency or disaster declared by the President or by the government of any State or territory of the United States.(f)Unconscionably excessive priceThe term unconscionably excessive price means a price that represents a gross disparity between the price of the essential good or service that is the subject of an offer or transaction during, or in anticipation of, a natural disaster, pandemic, or state of emergency and the average price at which such essential good or service was offered in the ordinary course of business prior to any public anticipation of a natural disaster, pandemic, or state of emergency.3.Federal Trade Commission enforcement against price gouging(a)ViolationSelling, or offering for sale, essential goods and services, in or affecting commerce, at an unconscionably excessive price during, or in anticipation of, a natural disaster, pandemic, or state of emergency, shall constitute an unfair or deceptive act or practice under section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)).(b)Civil action(1)In generalIf the Commission has reason to believe that there has been a violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)) under subsection (a) of this section, the Commission may commence a civil action to recover a civil penalty and seek other appropriate relief in a district court of the United States.(2)PresumptionIn a civil action under paragraph (1), the price of an essential good or service shall be presumed to be an unconscionably excessive price if the price charged or offered by the defendant during, or in anticipation of, a natural disaster, pandemic, or state of emergency, exceeded by 20 percent the greater of—(A)the average price charged by the defendant for the essential good or service during the preceding 60 days before the public could reasonably have anticipated the natural disaster, pandemic, or state of emergency; or(B)the average price at which buyers could obtain such good or service or similar goods or services in the geographic area during the 60-day period before the date on which the public could reasonably have anticipated the natural disaster, pandemic, or state of emergency,unless the price charged by the defendant is attributable to price increases in related input markets or to additional expenses not within the control of the defendant that increased the defendant’s costs to furnish the essential goods or services.(3)Civil penaltyIn an action under paragraph (1), any person that has been found liable for a violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)) under subsection (a) of this section shall be subject to a civil penalty of an amount no greater than $10,000 per violation.(4)Rule of constructionThe civil penalty provided in this subsection is in addition to, and not in lieu of, any other remedies provided by Federal law, including injunctive relief under section 13(b) of the Federal Trade Commission Act (15 U.S.C. 53(b)). Nothing in this paragraph shall be construed to affect any authority of the Commission under any other provision of law.4.Price gouging hotlineThe Commission shall establish a telephone hotline and an online portal dedicated solely to receiving price gouging complaints from the public, which shall be activated in anticipation of or during major disasters or states of emergency and shall remain operational until 120 days after the conclusion of such major disasters or states of emergency.5.No preemption of State lawNothing in this Act preempts any State law. 